Citation Nr: 1132030	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967 and from December 1971 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the fully favorable disposition in this matter, no further discussion of the VCAA is required here.  

Discussion

The Veteran contends that his service-connected back, right shoulder, bilateral knee, and bilateral varicose vein disabilities prevent him from securing or following a substantially gainful occupation.  

A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

Disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran here is service-connected for postoperative residuals of recurrent right shoulder dislocation with degenerative joint disease (rated as 20 percent); varicose veins of the right lower extremity (rated as 20 percent); degenerative disc disease of the lumbar spine (rated as 20 percent); eczema, dermatitis, and hyperhydrosis (rated as 10 percent); varicose veins of the left lower extremity (rated as 10 percent); degenerative joint disease of the left knee (rated as 10 percent); degenerative joint disease of the right knee (rated as 10 percent); hemorrhoids (rated as 0 percent); and headaches, migraines, and sinus (rated as 0 percent); for a combined evaluation of 70 percent, with application of the bilateral factor.  

Considering all of the Veteran's orthopedic disabilities together, he has one disability ratable at 50 percent under the Combined Ratings Table, 38 C.F.R. § 4.25 (2010).  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.  

The record here includes an April 2007 addendum to a January 2007 VA examination.  In the addendum, the examiner indicated that the Veteran was unable to perform any movement requiring use of the right arm, other than desk-type sedentary work.  In that same addendum she also indicated that the Veteran's service-connected low back disability did not prevent him from engaging in sedentary work.  However, in a July 2008 letter, the Veteran's treating physician opined that he was significantly disabled due to his varicose veins and low back, bilateral shoulder, and bilateral knee disabilities.  That physician believed that the Veteran would have a very hard time remaining gainfully employed.  Moreover, it was specifically noted that the low back symptoms were exacerbated by prolonged sitting, and thus any job involving prolonged sitting would be difficult for the Veteran to perform.  

It is acknowledged that none of the medical evidence of record addressing the question of employability considers the aggregate of all of the Veteran's service-connected disabilities.  However, the evidence of record is deemed sufficient to support a grant of TDIU based on his orthopedic disabilities.  In this regard, the Board acknowledges the VA examiner's findings that the Veteran's right shoulder and back disabilities would not prevent him from performing sedentary work.  In contrast, though, the Veteran's treating physician was not optimistic about the Veteran's ability to engage in even sedentary work.  It was specifically noted that prolonged sitting would worsen the low back symptoms.  Given that this physician is the Veteran's regular treating doctor, he had greater familiarity with the Veteran's disability picture than the VA examiners and thus his opinion is deemed to have more probative value.  Moreover, he provided an explanation for why even sedentary work would likely not be possible.  

The July 2008 letter referenced bilateral shoulder disorders.  In this regard it is acknowledged that the Veteran is not service-connected for a left shoulder disability.  However, the letter clearly identified the service-connected low back disability as preventing sedentary employment.  Thus, the finding of unemployability can be made without reliance on nonservice-connected disability and thus an award of TDIU is permissible here.  

In sum, a fair reading of the July 2008 physician's letter indicates that the Veteran would have great difficulty establishing and maintaining even sedentary employment due to service-connected disability.  Under these circumstances, the evidence is deemed at least in equipoise as to this point.  Accordingly, the claim of TDIU is allowed.    

ORDER

Entitlement to TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


